         Case 7:21-cr-00512-NSR Document 24 Filed 09/07/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                   -against-                          S2 21 CR 512-03 (NSR)

JAIME RIVAS,                                         SCHEDULING ORDER

                               Defendant.

NELSON S. ROMÁN, United States District Judge:

      The in-person Sentencing for the above Defendant is scheduled for

November 19, 2021 at 11:00 am in Courtroom 218 unless otherwise notified by

chambers.

      In light of the recent Coronavirus Disease 2019 (“COVID-19”) pandemic

affecting New York, and given the directives provided by the Chief Judge of the

United States District Court for the Southern District of New York to limit in-person

court appearances due to the risk presented by COVID-19, the Public may dial in

to observe the proceeding, however, each individual must mute his/her/their

phone during the proceeding. To access the teleconference, please follow these

directions: (1) Dial the Meeting Number: (877) 336-1839; (2) Enter the Access

Code: 1231334#; (3) Press pound (#) to enter the teleconference as a guest.


                                                     SO ORDERED.
Dated:   September 7, 2021
         White Plains, New York


                                                      NELSON S. ROMÁN
                                                    United States District Judge




            9/7/2021
